Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 06-1398

                    BILLY SAMUEL JACKSON-OMIER,

                               Petitioner,

                                     v.

               ALBERTO GONZALES, ATTORNEY GENERAL,

                               Respondent.


               ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Boudin, Chief Judge,

                    Selya, Senior Circuit Judge

                     and Lipez, Circuit Judge.


     Jorge Guttlein and Associates on brief for petitioner.
     Brianne Whelan, Department of Justice, Civil Division, Office
of Immigration Litigation, Peter D. Keisler, Assistant Attorney
General, Civil Division, and James A. Hunolt, Senior Litigation
Counsel, Office of Immigration Litigation, on brief for respondent.



                           September 4, 2007
              Per Curiam.     Billy Samuel Jackson-Omier, a national of

Costa Rica, entered the United States on December 23, 1996, and

stayed beyond the time permitted by his visa.                 On May 14, 2001,

Jackson submitted an application for a U.S. passport, on which he

falsely indicated that he was born in the Panama Canal Zone and

that his parents were United States citizens, which taken in

combination would have made him a U.S. citizen.              8 U.S.C. § 1403(a)

(2000).

              Jackson was subsequently convicted by guilty plea of

passport      fraud,   18    U.S.C.   §    1542    (2000),   and    sentenced     to

probation.      At the same time, the Immigration and Naturalization

Service began proceedings to remove him based inter alia on his

false claim of citizenship in his passport application.                   8 U.S.C.

§ 1227(a)(3)(D)(i).         Jackson thereafter sought relief based on his

marriage in 2002 to a U.S. citizen and the later birth of their

son.1

              On November 1, 2004, removal proceedings were held before

an immigration judge ("IJ").              The IJ ordered Jackson removed to

Costa Rica.         8 U.S.C. § 1227(a)(1)(B), (a)(2)(A)(i), (a)(3)(D).

The     IJ   also   ruled   that   Jackson's      applications     for   waiver   of




        1
      Specifically, Jackson filed an application for adjustment of
status under 8 U.S.C. § 1255 and a waiver of inadmissibility under
8 U.S.C. § 1182(h), (i), in aid of a grant of permanent resident
status.

                                          -2-
inadmissibility      and    adjustment     of   status   were    precluded   by

Jackson's false passport application.           8 U.S.C. § 1182(a)(6)(C).

            In   February    2006,   the   Board    of   Immigration   Appeals

affirmed without opinion, and Jackson now petitions for review.

Effectively, we review the IJ's decision, Gao v. Gonzales, 467 F.3d

33, 37 (1st Cir. 2006), which is amply supported.               Indeed, none of

Jackson's arguments warrants more than brief comment.

            First, Jackson says that he never claimed that his

parents were U.S. citizens. His passport application shows that he

checked the box next to the name of each parent saying "yes" to the

question whether they were U.S. citizens.            This is enough.

            Second, he says that he did not falsely represent himself

as a U.S. citizen because he failed to submit the requisite proof

--i.e., his parents' birth certificates--needed to obtain the

passport.     But the application itself amounted to a fraudulent

claim of U.S. citizenship and neither the deportation or waiver

provisions requires more than the fraudulent claim of citizenship

to   secure      a   passport.       8     U.S.C.   §§    1182(a)(6)(C)(ii),

1227(a)(3)(D)(i).

            Third, citing Conteh v. Gonzales, 461 F.3d 45 (1st Cir.

2006), cert. denied, 127 S. Ct. 3003 (2007), Jackson says that the

IJ erred in reviewing the passport application and should instead

have confined herself to a review of the conviction and charging

documents.       Conteh was concerned with whether an alien may be


                                     -3-
removed for an aggravated felony conviction.   Id. at 49-50.   Here,

Jackson was removable because of a fraudulent claim of citizenship,

regardless of conviction, 8 U.S.C. § 1227(a)(3)(D)(i), and the IJ

was free to consider whether the application itself was fraudulent.

Compare Conteh,   461 F.3d   at 56.

          The petition for review is denied.




                                 -4-